
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.41


Partnership agreement

of SDI—Molan GmbH & Co. KG

--------------------------------------------------------------------------------


Partnership agreement


Concerning
a limited commercial partnership with a GmbH as general partner
trading under the name
SDI—Molan GmbH & Co. KG

--------------------------------------------------------------------------------

between


1.
 
SDI Germany GmbH, Grüneburgweg 102, 60323 Frankfurt am Main, duly represented by
its managing director Thomas W. Cresante
 
 
(hereafter, "SDI Germany")
and
2.
 
Mr. Klaus-Jürgen Dittrich, Schwedenschanze 9 c, 28832 Achim,
3.
 
Mr. Frank Dittrich, Lüneburger Straße 20, 28203 Bremen.
Preamble
Whereas
(1)
 
SDI Germany's parent company Special Devices, Incorporated (hereafter, "SDI
USA"), seated in 14370 White Sage Road, Moorpark, California 93021, USA, is
engaged in the development, manufacture and worldwide distribution and sale of
automotive pyrotechnic safety devices, including air bag initiators and micro
gas generators. In this field, SDI USA already holds substantial market shares
in the USA and keeps close contact with customers in the US, Europe and Asia
especially in the field of its air bag initiators.
Whereas
(2)
 
Klaus-Jürgen Dittrich and Frank Dittrich are the sole shareholders of
Anhaltinische Chemische Fabriken (ACF) GmbH (hereafter, "ACF") in Schönebeck.
ACF, together with its sister company Molan Werk Dittrich GmbH & Co. KG
(hereafter, "Molan"), is engaged in the development, manufacture, distribution
and sale of automotive pyrotechnic safety devices, including micro gas
generators and seat belt buckle pretensioners in Europe.
Whereas
(3)
 
SDI USA is the only shareholder of SDI Germany, and J.F. Lehman Equity Investors
I, L.P., 2001 Jefferson Davis Highway, Suite 607, Arlington, Virginia 22202, and
JFL Co-Invest I, L.P., 2001 Jefferson Davis Highway, Suite 607, Arlington,
Virginia 22202 (collectively, "Lehman") are major shareholders of SDI USA,
The parties now agree on the following:
§ 1—Trade Name and Headquarters
The company's trade name is:
SDI—Molan GmbH & Co. KG.
The company's registered seat is Schönebeck.

--------------------------------------------------------------------------------


§ 2—Business of the Company
(1)
 
The company's business is:
 
 
(a)
 
the development, production, marketing, distribution and sale of air bag
initiators, micro gas generators and seat belt buckles and pyrotechnic
pretentioners (the "Products") in the countries listed in Appendix 1 (the
"Territory"); and
 
 
(b)
 
all further commercial and legal transactions and other acts that are connected
to the aforementioned business purpose.
(2)
 
If at any time it becomes unlawful under United States law for the partnership
to operate, sell its Products, or otherwise engage in business in any country
included in the Territory, Appendix 1 shall be deemed to be amended to exclude
such country to the extent of such legal prohibition until such legal
prohibition has been removed.
(3)
 
The partnership shall conduct its business within the Territory and shall not
operate outside the Territory. Production of products shall take place at ACF's
existing facility at Schönebeck.
(4)
 
The partnership may acquire participations in other companies conducting a
similar business, set up branch offices and incorporate subsidiaries.
§ 3—Partners; Partnership Capital
(1)
 
The general partner is:
SDI—Molan Verwaltungs GmbH
 
 
(hereafter, the "General Partner"). The General Partner shall not render
contributions or hold a share in the partnership's assets, profits or losses.
(2)
 
The founding limited partners (hereafter, the "Initial Limited Partners") are:
 
 
(a)
 
SDI Germany GmbH, Grüneburgweg 102, 60323 Frankfurt am Main with a limited
partner's capital contribution to the nominal value of Fifty Thousand Euro (Euro
50,000)
 
 
(b)
 
Klaus-Jürgen Dittrich, Achim, born February 21, 1944 with a limited partner's
capital contribution to the nominal value of Forty-seven Thousand Five Hundred
Euro (Euro 47,500)
 
 
(c)
 
Frank Dittrich, Bremen, born January 13, 1965 with a limited partner's capital
contribution to the nominal value of Two Thousand Five Hundred Euro (Euro 2,500)
 
 
The limited partner contributions shall be rendered in cash upon request by the
General Partner. The amount of their contributions will be registered in the
commercial register as their liability amounts.

--------------------------------------------------------------------------------


(3)
 
In addition to the cash contributions, Klaus-Jürgen Dittrich and Frank Dittrich
shall cause ACF and Molan to transfer to the partnership the entire business of
ACF and Molan as it relates to the Products, including all existing technology,
know-how, customer contracts, purchase orders, work-in process, inventory and
supplies, equipment and personnel associated therewith. The transfer shall
become effective on July 1, 2001, unless ACF/Molan and the partnership mutually
agree upon a later date. Technology, know-how, customer contracts and purchase
orders shall be transferred to the partnership as a capital contribution.
Work-in-process, inventory and supplies existing on the transfer date and
useable in the partnership's business (as determined by the Supervisory Board)
shall be transferred to the partnership at ACF/Molan's actual cost. Trade
accounts receivable and payable related to the transferred business but arising
prior to the transfer date shall remain with ACF/Molan. The production facility
and equipment shall be transferred to the partnership pursuant to lease
agreement executed between the partnership and ACF or Molan, as appropriate.
Certain persons employed by ACF in the business will be transferred to the
partnership by operation of law, and shall become employed by the partnership.
Certain administrative services will be provided by ACF to the partnership
pursuant to a separate services agreement to be entered into by ACF and the
partnership.
(4)
 
Subject to Sections 3(5) and 3(6) hereof, in addition to its cash contribution,
SDI Germany shall cause SDI USA to transfer to the partnership the entire
business of SDI USA with respect to the Products as it relates to the Territory,
including all existing technology, know-how, customer contracts and purchase
orders related thereto. The transfer shall become effective on July 1, 2001,
unless SDI USA and the partnership mutually agree upon a later date.
(5)
 
It is recognized and acknowledged that SDI USA currently produces two types of
air bag initiators, referred to as "standard" and "AGI" initiators, and that it
is currently developing a new initiator referred to as the "GSI" initiator. If
customers in the Territory desire to purchase the standard or AGI initiators and
the partnership is incapable of producing these initiators, or if the
partnership otherwise lacks the production capacity to satisfy the demand for
any type of initiator from customers in the Territory, SDI Germany will cause
SDI USA to manufacture the required initiators and supply them to the customers
either directly or through the partnership on terms approved by the Supervisory
Board of the General Partner.
(6)
 
It is recognized and acknowledged that SDI USA has entered into agreements
(hereafter, the "Master Purchase Agreements") with certain customers (hereafter,
the "MPA Customers") to supply the Products to the MPA Customer's various plants
throughout the world. A list of the current MPA Customers is attached as
Appendix 2. It is acknowledged and agreed that SDI USA shall maintain its
contractual relationship as supplier to the MPA Customers worldwide (including
the Territory).
(7)
 
SDI Germany shall cause SDI USA to work closely with the partnership on those
elements of any Master Purchase Agreement involving the Territory, and to
include the Territory in any future Master Purchase Agreement only after
consultation with and approval by the partnership. Consistent with Sections 3(4)
and 16(1) hereof, SDI Germany shall cause SDI USA to execute and meet through
the partnership all of SDI USA's rights and obligations under the Master
Purchase Agreements as they relate to the Territory. Pursuant to this
arrangement, the partnership shall fulfill all purchase orders under Master
Purchase Agreements for MPA Customers in the Territory. The partnership shall
outsource to SDI USA any purchase orders in excess of its production capacity.
Existing Master Purchase Agreements nearing expiration shall be fulfilled
through the partnership for their remaining term only if reasonably practical
and beneficial to the partnership.
(8)
 
The parties recognize and acknowledge that the list of MPA Customers will change
over time, and that companies that are not currently MPA Customers may become
MPA Customers in the future. The parties shall work together to promote the
development of MPA Customers by SDI USA, to maintain an accurate list of MPA
Customers, and to treat all such MPA Customers in the manner described in this
Section 3.

--------------------------------------------------------------------------------


(9)
 
The partnership shall endeavor to coordinate with SDI USA on its pricing to
non-MPA Customers so as not to be inconsistent with the pricing policy reflected
in the Master Purchase Agreements with respect to the Territory.
(10)
 
All products or technology developed by the partnership (hereafter, "Joint
Venture Products") shall be licensed by the partnership to SDI USA for
unrestricted use outside the Territory. The license shall provide that (i) no
royalty shall be payable by SDI USA to the partnership for sales of the Joint
Venture Products in the United States, and (ii) a reasonable license fee shall
be paid by SDI USA to the partnership for sales of the Joint Venture Products
outside the United States. The reasonable fee will be determined in good faith
negotiations between SDI USA and the partnership, represented by the General
Partner. A reasonable fee shall not be paid in case that the Dittrichs or one of
their affiliates and SDI USA do business jointly together in countries outside
the Territory.
§ 4—Liability; No Obligation to make an additional Contribution
The limited partners do not assume any financial obligations, liabilities or
obligations to make additional payments to the partnership or third persons that
exceed the obligation to render the stipulated contributions mentioned in § 3
(2). This also applies in the case of liquidation. An obligation to make an
additional contribution can only be decided with all partners' votes. The
limited liability according to §§ 171 et seq. Commercial Code shall sustain.
§ 5—Organs, Management; Representation
(1)
 
The partnership's organs are the General Partner and the partners' meeting.
(2)
 
The management and representation of the partnership is the duty of the General
Partner which is represented by its duly appointed managing director(s). The
General Partner and its managing director(s) are released from the restraints of
§ 181 Civil Code.
(3)
 
The General Partner is obliged to give a written report to the limited partners
on all essential business incidences once a year in addition to the written
report to be given at the regular partners' meeting.
(4)
 
Inter partes the following legal actions of the general partner are subject to
prior written consent of the supervisory board of the General Partner or—in the
absence of a supervisory board—shareholders meeting of the General Partner:
 
 
(a)
 
Annual operating plans, capital plans and budgets
 
 
(b)
 
Multi-year strategic plans
 
 
(c)
 
Technology planning, product strategy, R&D investments
 
 
(d)
 
Marketing strategy (to ensure consistency with the global branding of SDI USA)
 
 
(e)
 
Proposals, quotes and pricing agreements with customers (including participation
under the global contracts of SDI USA)
 
 
(f)
 
Appointment, dismissal and compensation of key personnel who have reached a
certain level within the organization (to be established by the Supervisory
Board)
 
 
(g)
 
Appointment and dismissal of the "Prokuristen" (official with general commercial
power of representation)
 
 
(h)
 
Opening and closing of branch offices and foundation of subsidiaries
 
 
(i)
 
Purchase and disposition of interests in other companies
 
 
(j)
 
Purchase, sale and encumbrance of land and rights equivalent to real property
 
 
(k)
 
Investments and capital expenditures that exceed the sum of Euro 5,000,—in any
individual case

--------------------------------------------------------------------------------


 
 
(l)
 
Assumption of guarantee obligations and provision of securities of all kinds for
third party debts
 
 
(m)
 
Taking up loans and the increase of current account credit lines at banks
 
 
(n)
 
Granting unsecured credits in any individual case other than trade accounts
receivable
 
 
(o)
 
Issuing of promissory notes and bills of exchange (drafts)
 
 
(p)
 
Concluding contracts of employment with a longer period of notice than six
months or with annual salaries that exceed the amount of Euro 30,000,—
 
 
(q)
 
Granting pensions and related benefits of any kind beyond the current company
pension schemes
 
 
(r)
 
Entering into continuing obligations (e.g. lease and hire contracts) with a
fixed commitment of more than two years.
 
 
(s)
 
Entering into contracts with partners, managers, their affiliates or their
relatives in the meaning of § 15 General Tax Code including the granting of
credits
 
 
(t)
 
Selection of the CPA or tax advisor to prepare annual accounts
 
 
(u)
 
The waiver or release of legal rights, forgiveness of indebtedness, or the
settlement of any claim of the partnership involving an amount in excess of Euro
10,000
§ 6—Company General Meeting; Subject Matter
(1)
 
Regular partners' meetings shall take place once every fiscal year.
(2)
 
Extraordinary partners' meetings shall take place when requested by the General
Partner or limited partners who jointly hold at least 33% of the total liable
capital of the company.
(3)
 
The partners' meeting shall be convened by registered letter from the General
Partner indicating the agenda and observing the time limit of one month. The
time limit starts when the letters to the partners are dispatched. The summons
are duly served on the partner when it is sent to his address recently indicated
by himself. If the General Partner does not follow a request to call for a
partners' meeting according to section (2) within 5 days, then every limited
partner has the right to summon the partners' meeting by himself.
(4)
 
Every partner has the right to submit motions to the partners' meeting. These
motions shall be in writing and submitted to the General Partner with a copy to
each limited partner at least two weeks before the partners' meeting.
(5)
 
The partners' meeting particularly decides over the following matters:
 
 
(a)
 
Approval of the annual accounts which shall be prepared by a tax advisor or a
certified public accountant.
 
 
(b)
 
The use of the annual result and of the liquidity surplus (including
distributions to the limited partners) as long as the partnership agreement does
not contain a special rule
 
 
(c)
 
Discharge of the General Partner
 
 
(d)
 
Any amendment to the partnership agreement
 
 
(e)
 
Exclusion of partners and admission of new partners
 
 
(f)
 
The dissolution of the partnership
 
 
(g)
 
All other matters that must be decided by the partners by law unless this
partnership agreement provides otherwise
(6)
 
The General Partner chairs the partners' meeting.

--------------------------------------------------------------------------------


§ 7—Decisions; Minutes
(1)
 
The partners' meeting is a quorum when it was properly summoned and when limited
partners who jointly hold at least 75% of the votes are present or represented.
If the partners' meeting is not a quorum the chairman can summon a new general
meeting with identical agenda as long as he observes the conditions of § 6. This
resummoned meeting has a quorum if more than 50% of the liable capital of the
partnership attend or are represented. Partners who are unable to attend may be
represented by written proxy. The holder of a proxy shall be either another
partner or an individual who is a tax advisor, attorney at law or a certified
public accountant, or an executive of a partner if a partner is a legal entity.
(2)
 
The decisions of the partners' meeting have to be made by affirmative vote of at
least seventy-five percent (75%) of the capital represented at the meeting as
long as the partnership agreement or mandatory statutory provisions do not
require higher majorities. Decisions regarding the modification of the
partnership agreement, the dissolution of the partnership, the admission of new
partners, the release of limited partners from the non-compete covenant (§16) or
the increase/decrease of the partnership's capital require the affirmative vote
of 100% of the capital represented in the general meeting. Decisions to enforce
the non-compete covenant (Section 16 hereof) shall be made by majority vote of
the partners, excluding the partner against whom enforcement is sought.
(3)
 
Every EURO 500 (in words: Euro five hundred) of the contribution's nominal
amount grant one vote.
(4)
 
If all partners agree, resolutions can be passed in writing, by telephone or by
telefax.
(5)
 
Partners' resolutions passed in the partners' meeting or by telephone have to be
recorded. The protocol shall be signed by the General Partner and forwarded to
all partners promptly.
(6)
 
Resolutions can only be challenged by filing action with the competent court
within a period of one month after dispatch of the recording of the relevant
resolution or written/telefax resolution.
§ 8—Partner's Accounts
For every limited partner three capital accounts will be established:
 
 
(a)
 
The contributions of the limited partners shall be booked on Capital Account I.
Capital Account I is inalterable and fixed. It shall establish the basis for the
participation in the partnership's assets, the liquidation credit, the shares in
profits and losses and in the voting right.
 
 
(b)
 
Limited partners' shares in losses and profits are booked on Capital Account II
until the share in loss is compensated. Exceeding shares in profit are booked on
Capital Account III for the limited partners' benefit. A debit balance in
Capital Account II will not constitute a claim by the partnership towards the
limited partners. An obligation to make an additional contribution which goes
beyond § 169 I HGB does not exist for the limited partners.
 
 
(c)
 
Shares in profits as well as all further payments are booked on Capital Account
III as far as they are not booked on Capital Account II.
 
 
(d)
 
Capital Accounts I and II are not interest-bearing. Interest has to be paid for
Capital Account III at a rate of 2% for the credit balance.
§ 9—Fiscal Year; Financial Statement; Inspection Rights
(1)
 
The fiscal year is the calendar year. The first fiscal year is a shortened
fiscal year. It starts with the registration of the partnership in the
commercial register and ends the following 31st of December.

--------------------------------------------------------------------------------


(2)
 
The balance sheet and profit and loss account (annual accounts) shall be drawn
up in accordance with applicable German commercial law (Handelsgesetzbuch) and
German principles of proper book keeping. The balance sheet shall be drawn up by
the General Partner within six months after the end of each fiscal year.
(3)
 
Upon dissenting assessments of the tax office or later modifications resulting
from periodic tax audits the balance sheet succeeding the amended valid tax
assessment notice shall be adjusted correspondingly.
(4)
 
The limited partners inspection right according to § 166 Commercial Code remains
unaffected. Every limited partner is entitled to execute his inspection right at
his cost by a person who is bound to professional confidentiality.
§ 10—Distribution of Profits and Losses; Withdrawal; Capital Increase
(1)
 
The General Partner is entitled to an annual remuneration for assuming personal
liability regardless of the partnership annual results of Euro 2,500. In
addition, the General Partner is entitled to reimbursement for its expenses
incurred in the performance of its duties as the General Partner.
(2)
 
The limited partners participate in the remaining annual surplus or the
partnership's annual deficit in accordance with their capital shares (Capital
Account I).
(3)
 
Withdrawals that are debited in Capital Account I are not permitted as these
accounts are kept as firm capital accounts. Drawdowns from Capital Account II
may be made during the running fiscal year by the limited partners for due taxes
and other levies if such taxes and levies are incurred by the participation in
the partnership. This includes in particular income, clerical, donation and
inheritance tax.
(4)
 
In the event that the U.S. revenue authorities should impute to SDI USA income
with respect to the License Agreement between SDI USA and the partnership (or
with respect to any other transaction between SDI USA and the partnership), any
corresponding deduction allowed by the U.S. revenue authorities in connection
with the determination of the operating results of the partnership shall be
allocated entirely to SDI Germany, provided there is no negative impact on the
other limited partners.
§11—Term of the Partnership, Withdrawal
(1)
 
The partnership starts at the moment of registration in the commercial register.
(2)
 
The partnership has been established for an indefinite time.
(3)
 
Each limited partner shall have the right to withdraw from the partnership by
giving at least 18 months prior written notice of its or his election to
withdraw. The withdrawal shall become effective at the end of a fiscal year,
however, not earlier than December 31, 2011. Notice of withdrawal shall be given
by registered letter addressed to the General Partner. The General Partner shall
immediately inform all limited partners about the withdrawal. A withdrawal by
the General Partner is not permitted. The right to withdraw for an important
reason remains unaffected. A withdrawal from the partnership shall only be
effective if the withdrawing partner also withdraws as a shareholder of the
General Partner.
(4)
 
In the event a limited partner withdraws from the partnership it will be
continued among the remaining partners as of the time the withdrawal becomes
effective unless the remaining partners decide to liquidate the partnership.
(5)
 
If the remaining partners do not elect to liquidate the partnership, the
partnership shall pay a compensation to the withdrawing partner which shall
correspond to the interest's market value which shall be calculated as follows.

--------------------------------------------------------------------------------


(6)
 
The compensation shall be the sum of (i) the balance of the withdrawing
partner's capital accounts plus his pro rata share in disclosed reserves, if
any, and (ii) his pro rata share in the partnership's assets (liquidation
value). The liquidation value including any hidden reserves (i.e., unrealised
appreciation) shall be calculated according to the limited contribution's value
resulting from the commercial balance sheet that is drawn up on the date of
withdrawal. In the liquidation balance sheet, assets and liabilities shall be
estimated corresponding to their market value. The withdrawing partner does not
participate in pending business transactions. A possible goodwill of the company
has to be considered.
(7)
 
The compensation will be determined by the auditor or tax advisor who prepares
the annual accounts as of the effective date of the withdrawal or—if the
withdrawal does not become effective at the end of a fiscal year—the auditor/tax
advisor who prepared the most recent accounts preceding the effective date of
the withdrawal. The General Partner shall forward the calculation promptly to
all limited partners. If the withdrawing limited partner contests the amount of
the remuneration within one month after obtaining knowledge of the determined
amount he is entitled to have a new determination made by an independent
certified public accountant (CPA). This CPA shall be retained by the partnership
upon nomination by the Institute of Auditors (IdW) at Düsseldorf. The
withdrawing limited partner has to pay the costs if the CPA determines that the
interest value is not at least 5% greater than the value determined by the
partnership's auditors/tax consultants. The decision of the auditor nominated by
IdW shall be binding on all parties.
(8)
 
The compensation will be paid in five equal annual instalments. The first
instalment is due at the first anniversary of the effective date of the
withdrawal. The partnership's solvency has to be considered when paying. If it
is necessary for the partnership's economic concerns the partnership is entitled
to suspend the payments for one year. For the remaining credit interest has to
be paid. The interest rate is 2% over the key rate of the European Central Bank
p.a. Interests have to be paid from the day on which the partner withdrew.
Interest is payable with each instalment of principal. The remaining limited
partners shall provide collateral for the outstanding portion of the
compensation.
(9)
 
The partnership is entitled to pay the compensation within a shorter term.
§ 12—Expulsion of Limited Partners
(1)
 
A limited partner may be expelled from the partnership for important reasons,
such as a severe violation of the partner's duties, the commencement of
insolvency proceedings over the partner's assets or the denial to commence such
proceedings due to insufficient assets, attachment proceedings of a partner's
creditors in his limited partner's interest if the limited partner does not
remedy such attachments within 60 days, or the expulsion as shareholder of the
General Partner.
(2)
 
The expulsion of a limited partner requires a vote of 75% of the votes of the
partners. The partner who might be subject to expulsion is excluded from this
vote.
(3)
 
The expelled partner is entitled to a compensation which shall be calculated and
payable in accordance with § 11(6), (7), (8) and (9) of this Agreement, but no
interest shall be payable to such expelled limited partner and the remaining
limited partners shall not be required to provide collateral.
§ 13—Transfer of Company Shares; Rights of Pre-emption and Tag Along Rights
(1)
 
The transfer of a partner's interest requires all limited partners' written
consent in any case, except as otherwise provided in subsection 2 of this § 13.

--------------------------------------------------------------------------------


(2)
 
A limited partner may sell its interest or portions thereof to any other limited
partners without the other partners' consent. The transfer of interests to
companies in which a limited partner holds a controlling majority is also
permitted without the other partners' consent provided that the Initial Limited
Partner at all times remains the holder of a controlling majority in the company
to which he transferred his partnership interest. For purposes of this
Section 13(2), a "controlling majority in a company" shall mean ownership of
more than 75 percent of the voting rights and capital stock of the company.
(3)
 
If a limited partner (the "Selling Limited Partner") wishes to transfer his
limited partner's share or part of his limited partner's share (other than
pursuant to Section 13(2) above) with or without consideration, and the written
consent of the other limited partners (the "Non-Selling Limited Partners") is
obtained pursuant to Section 13(1) above, the Selling Limited Partner may
transfer such share or partial share subject to the pre-emptive and other rights
set forth in Sections 13(4), (5) and (6).
(4)
 
The Non-Selling Limited Partners are entitled to pre-emptive rights regarding
the interest to be sold by the Selling Limited Partner at the following terms.
The Selling Limited Partner shall inform the General Partner and the Non-Selling
Limited Partners of his intention in writing. In the notice, the Selling Limited
Partner shall state the following:
 
 
a)
 
Name/company and address/seat of the Selling Limited Partner
 
 
b)
 
Name/company and address/seat of the proposed purchaser
 
 
c)
 
terms of proposed sale, including purchase price resp. other return for the
intended assignment
 
 
d)
 
If applicable, due date of purchase price resp. other return
 
 
e)
 
Nominal value of the limited partner's shares intended to be transferred
 
 
f)
 
If applicable, warranties taken by the limited partner willing to sell
(5)
 
Each Non-Selling Limited Partner shall be entitled to exercise his pre-emptive
right for a quota in the interest that is subject to an anticipated transfer to
a third party that correspond to his quota in the company. If one limited
partner waives its pre-emptive right the other limited partners' quota increase
in accordance with their quotas in the company. Each Non-Selling Limited Partner
shall inform the General Partner within one month after he receives the above
information whether he will exercise his right of pre-emption. If less than all
the Non-Selling Limited Partners exercise their pre-emptive right, the General
Partner will notify those partners who did exercise their pre-emptive right that
they have the right to purchase an additional share in the Selling Limited
Partner's interest. Those partners then must notify the General Partner within
10 additional days whether they elect to purchase the additional share. The
General Partner will inform all partners of the results. Each Non-Selling
Limited Partner may only exercise his right of pre-emption with regard to the
total interest that is attributable to his right of pre-emption. If terms of the
purchase agreement with the third party change after a limited partner has
waived or not exercised his pre-emptive right his pre-emptive right shall
revive.
(6)
 
To the extent limited partners are entitled to a pre-emptive right according to
the foregoing section but not to a pre-emptive right with regard to the shares
in the General Partner, they are entitled to demand that the Selling Limited
Partner sells his share (or an equivalent portion of his share) in the General
Partner to the limited partner(s) who exercise(s) his/their pre-emptive
right(s). The consideration for the share (or pro-rata share) in the General
Partner shall be their book value.

--------------------------------------------------------------------------------


(7)
 
Any Non-Selling Limited Partner who does not exercise his or its pre-emptive
rights shall be entitled to demand that his or its interest and share in the
General Partner shall be purchased by the prospective purchaser at the same
terms as agreed between the prospective purchaser and the Selling Limited
Partner. If the prospective purchaser is not prepared to acquire such interests
or the related shares in the General Partner, the partners whose interests are
not purchased by the third party purchaser may demand from the Selling Limited
Partner that he or it shall acquire the remaining interests and their shares in
the General Partner at the terms agreed with the third party purchaser or in the
absence of such agreement for the share in the General Partner such share's
nominal value. If only a portion of a limited partner's interest is subject to a
sale to a third party the above rights and obligations apply with regard to a
pro-rata portion of the other partners' interests.
(8)
 
If SDI USA disposes of a majority interest in SDI Germany (other than to a
subsidiary) or if Lehman disposes of more than forty percent (40%) of its
current capital interest or voting rights in SDI USA (other than to a
subsidiary), Klaus-Jürgen Dittrich and Frank Dittrich may demand that SDI USA
acquires their interests in the partnership at market value to be calculated in
accordance with § 11 (6), (7), (8) and (9) ("Put-Option"). Klaus-Jürgen Dittrich
and Frank Dittrich may exercise this right only jointly—as long as both are
limited partners of the Company—and (i) if they also transfer their shares in
the General Partner to SDI USA and (ii) if they exercise their Put Option within
a period of 120 days running from the date of obtaining written knowledge of the
change of control in SDI Germany or SDI USA. In the event that either
Klaus-Jürgen Dittrich or Frank Dittrich is not a limited partner of the Company
anymore (because of decease, transfer of shares, withdrawal or any other
reasons) the remaining limited partner (Klaus-Jürgen Dittrich or Frank Dittrich)
is entitled to solely exercise his rights mentioned in the sentence before. A
disposal of a majority interest shall be defined for the purpose of this
provision as a transfer of shares that has the result that the disposing
shareholder's voting rights or capital rights in the relevant company fall below
50%. The term "subsidiary" means any company in which the shareholder directly
or indirectly holds more than 75% of the voting rights and capital stock.
§ 14—Liens on Company Shares
The pledging of Company shares as well as the granting of an usufruct in a share
or the conclusion of a trust agreement or a sub-participation, that grants the
sub-participant the same rights as the usufructuary, require consent by all
limited partners. The same applies if the limited partner wishes to cede, pledge
or debit in any other way claims connected with his limited partner share.
§ 15—Decease of a Limited Partner
(1)
 
In the event one of the limited partners dies, the Company shall not be
dissolved but shall be continued with the limited partner's legal heirs. The
same applies to the legatees of a limited partner. Heirs or legatees other than
Frank Dittrich and Klaus-Jürgen Dittrich, can be expelled from the company by
resolution with a majority of the votes of the remaining Limited Partners within
one year after they obtain knowledge of a partner's death, subject to the
following § 15 (2). The compensation to be paid to the expelled heir or legatee
shall be subject to § 11(6), (7), (8) and (9).

--------------------------------------------------------------------------------


(2)
 
If Frank Dittrich dies earlier than Klaus-Jürgen Dittrich, and Klaus-Jürgen
Dittrich is not the heir or legatee of Frank Dittrich, then Klaus-Jürgen
Dittrich shall have an option (the "Call Option") to purchase the limited
partnership interest of Frank Dittrich from the heirs or legatees of Frank
Dittrich. Upon the death of Frank Dittrich, the General Partner shall determine
the identity of the heirs or legatees of Frank Dittrich and shall provide this
information to the limited partners in writing. Klaus-Jürgen Dittrich shall be
entitled to exercise his Call Option within a period of 90 days after the death
of Frank Dittrich by giving written notice to the heirs or legatees of Frank
Dittrich, to the General Partner and to all other limited partners. The
compensation to be paid to the heirs or legatees of Frank Dittrich shall be
subject to § 11 (6), (7), (8) and (9). If Klaus-Jurgen Dittrich fails to
exercise his Call Option, the remaining limited partners may exercise their
rights to expel the heirs or legatees of Frank Dittrich in accordance with
Section 15(1) above.
(3)
 
Several heirs are required to appoint a joint representative within three months
after the death of the testator, who is authorized to exercise the partner
rights of the heirs. In the case that the heirs do not appoint such a
representative within the mentioned time, the business management shall appoint
such a representative; then the heirs are required to give the appointed person
authority. The same applies to the legatees of a limited partner.
(4)
 
If a deceased partner has appointed an estate trustee for his interest in the
company the trustee shall be entitled to exercise the partners' rights for the
heirs.
§ 16—Non-compete; Obligation of Confidentiality
(1)
 
Subject to Sections 3(5) and 3(6) hereof, no partner including all current and
future limited partners—contrary to § 165 German Commercial Code (HGB)—nor any
of their Affiliates (as defined below), shall engage, directly or indirectly, in
the manufacture, distribution, marketing or sale of Competing Products (as
defined below) in the Territory. Indirect competition shall include (without
limitation) the acquisition of any ownership interest in any company or business
organization that is engaged, directly or indirectly or through any Affiliate,
in the manufacture, distribution, marketing or sale of Competing Products in the
Territory; provided, however, that the ownership of less than three percent (3%)
of the outstanding voting shares of any publicly held company which otherwise
would be prohibited by this Section shall not constitute a violation of this
Section. Klaus-Jürgen Dittrich and Frank Dittrich agree that they shall not
engage, directly or indirectly or through any Affiliate, in the development,
manufacture, distribution, marketing or sale of Competing Products outside the
Territory except any business in cooperation or in a joint venture with SDI USA
outside the Territory. SDI Germany hereby grants and ensures that neither SDI
USA nor Lehman (while it owns an interest in SDI USA) shall violate the
non-compete clause of § 16 and that SDI USA and Lehman (while it owns an
interest in SDI USA) are bound by this clause in the same way as if they were
limited partners to the Company themselves.
(2)
 
The term "Competing Product" means any of the following for use in automobiles
(i) air bag initiators, (ii) micro gas generators, (iii) seat belt buckles, or
(iv) pyrotechnic pretensioners, whether or not currently manufactured by SDI
USA, Klaus-Jürgen Dittrich or Frank Dittrich or any of their Affiliates, and any
product that would be a suitable replacement or substitute for any of the
foregoing.
(3)
 
The term "Affiliate", as applied to any person, means any person that directly
or indirectly controls, or is controlled by that person, or is under common
control with that person. For purposes of this definition, "control" (including,
with correlative meaning, the terms "controlled by" and "under common control
with"), as used with respect to any person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such person, whether through the ownership of voting securities,
by contract or otherwise. For purposes of this clause, the term "person" shall
mean any individual and any legal entity.

--------------------------------------------------------------------------------


(4)
 
If a partner or any of his/its Affiliates violates the above non-compete
covenant, and such violation continues for a period of sixty (60) days after
such partner receives written notice from another partner describing the
violation, he/it shall be liable to the partnership to pay a penalty in the
amount of E 100,000 for each violation. If an ongoing action constitutes a
violation each month that the violation is continuing shall be deemed one
separate violation. The concept of regarding a continuing violation as only one
violation (Fortsetzungszusammenhang) shall not apply. In addition § 112 and §
113 German Commercial Code (HGB) shall apply.
(5)
 
The limited partners shall be obligated to keep silent on all confidential
material and company secrets, especially all business and trade secrets, that
come into their knowledge through their actions for the Company.
§ 17—Final Clauses
(1)
 
Agreements of the partners with each other and with the Company concerning the
Company relations must be in writing, notwithstanding the legal duty to record a
contract by notarial deed.
(2)
 
In the event that individual clauses of this agreement are or become
ineffective, nevertheless the agreement as a whole remains effective. By way of
(even supplementary) interpretation the very provisions apply, which, as far as
possible, correspond to the economic objectives of the ineffective clauses. In
the case that an interpretation is excluded on legal grounds, the contracting
parties are obliged to determine equivalent supplementary stipulations. This
also applies if, upon the execution or the interpretation of the agreement, an
omission or loophole is revealed.
(3)
 
All disputes arising in connection with this Agreement or its validity shall be
settled in accordance with the Arbitration Rules of the German Institution of
Arbitration e.V. (DIS) without recourse to the ordinary courts of law. The place
of arbitration shall be Frankfurt. The arbitration tribunal consists of three
arbitrators. The language of the arbitral proceeding shall be English.
(4)
 
This agreement shall be governed exclusively by the law of the Federal Republic
of Germany. The binding language of this agreement shall be German solely.
(5)
 
The notarial costs of this agreement and its execution will be paid by the
Company.
(6)
 
The Company shall at all times comply with the applicable laws of the United
States (including, without limitation, the Foreign Corrupt Practices Act), the
European Union and other applicable governing bodies. Periodic audits shall be
undertaken to ensure such compliance.

Bremen, this 26th day of June, 2001

Appendix 1: The Territory

Appendix 2: Current MPA Customers

--------------------------------------------------------------------------------


APPENDIX 1

THE TERRITORY


European Economic Community (EEC)

Switzerland

Scandinavia—Sweden, Norway, Denmark

Finland

Poland

Czech Republic

Slovakia

Serbia, Croatia, Herzegovina, Macedonia, Slovenia (to the extent permitted by
U.S. law)

Hungary

Bulgaria

Romania

Albania

Bosnia (to the extent permitted by U.S. law)

Ukraine

Belarus

Turkey

Estonia

Latvia

Lithuania

Russia

Other countries considered—Middle Eastern and African countries to be included
if and when permitted by U.S. law and agreed to by all limited partners

--------------------------------------------------------------------------------


APPENDIX 2

THE MPA CUSTOMERS


Autoliv ASP, Inc. and its global operating divisions and its Affiliates

TRW, Inc. and its global operating divisions and its Affiliates

Atlantic Research Company (ARC) and its global operating divisions and its
Affiliates

Takata, Inc. and its global operating divisions and its Affiliates

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.41
Partnership agreement
APPENDIX 1 THE TERRITORY
APPENDIX 2 THE MPA CUSTOMERS
